Citation Nr: 0913071	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sores on the back 
of the head and neck, including as due to herbicide exposure.

2.  Entitlement to service connection for acid reflux, 
including as due to herbicide exposure.

3.  Entitlement to service connection for urinary infection, 
including as due to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure.

5.  Entitlement to service connection for left knee 
degenerative joint disease with medial meniscus tear.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to 
November 1970.  Following his discharge from active duty, the 
Veteran also served in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO denied the 
Veteran's claims for service connection for degenerative 
joint disease of the left knee with medial meniscus tear and 
for sores on the back of the head and neck, acid reflux, 
urinary infection, and prostate cancer, including as due to 
herbicide exposure.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2008.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.  During the hearing, the Veteran 
stated that he wished to withdraw from appeal his claims for 
service connection for foot sores and loss of appetite.  In 
light of the Veteran's statement, the Board considers the 
identified claims to be withdrawn and no longer in appellate 
status.

The Board acknowledges that, following the April 2008 
hearing, the Veteran submitted additional evidence.  The 
Board notes, however, that the Veteran, through his 
representative, waived RO consideration of this evidence at 
the hearing and requested that the Board review the newly 
submitted evidence in the first instance.  There is thus no 
need for the Board to remand for review of this evidence.  
See 38 C.F.R. § 20.1304 (2008).

(The decision below addresses the Veteran's claims of service 
connection for sores on the back of the head and neck, 
urinary infection, acid reflux, and prostate cancer, 
including as due to herbicide exposure.  Consideration of the 
remaining claim on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision.)


FINDINGS OF FACT

1.  The Veteran does not have sores on the back of his head 
and neck that are related to his military service.

2.  The Veteran does not have a current diagnosis of acid 
reflux.

3.  The Veteran does not have a current diagnosis of urinary 
infection.

4.  The Veteran does not have a current diagnosis of prostate 
cancer.


CONCLUSIONS OF LAW

1.  The Veteran does not have sores on the back of his head 
and neck that are the result of disease or injury incurred in 
or aggravated during active military service; nor may sores 
on the back of his head and neck be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The Veteran does not have acid reflux that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The Veteran does not have urinary infection that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).

4.  The Veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims addressed 
herein has been accomplished.  

In this respect, through July 2006, October 2006, and 
December 2006 notice letters, the Veteran received notice of 
the information and evidence needed to substantiate his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the July 2006, October 2006, and 
December 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
that letter, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2006, 
October 2006, and December 2006 letters.  The Board notes 
further that the letters provided notice regarding an award 
of an effective date or rating criteria pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board thus concludes that nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have records 
of post-service treatment.  The Veteran has further been 
given the opportunity to submit evidence, and he and his 
representative have provided written argument in support of 
his claims.  The Board acknowledges that the Veteran 
indicated, in an April 2008 written statement, that he was 
scheduled to undergo further testing for prostate cancer with 
his private urologist in April 2008 and would submit the 
records as soon as they were available.  However, the Veteran 
has not submitted records of any treatment he has received 
since that time.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claims but notes that the 
evidence of record does not call for one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide an examination 
when the record lacks evidence to decide the Veteran's claim 
and there is evidence of:  (1) a current disability; (2) an 
in-service event, injury, or disease; and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.  In this case, as 
discussed below, there is no evidence that any sores on the 
back of the neck and head, acid reflux, urinary infection, or 
prostate cancer is service related.  Specifically, the Board 
finds that the information and evidence of record does not 
establish that any related event, injury, or disease occurred 
in service.  Additionally, the evidence does not sufficiently 
establish that the Veteran had sores on the back of his head 
or neck or any related skin disability or symptomatology 
during the applicable presumptive period.  A medical 
examination would not likely aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.  As such, VA is not 
required to afford the Veteran an examination, and therefore, 
VA has no duty to inform or assist that was unmet.  Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006) (with no indication 
that a disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  As the Veteran has not satisfied 
all the elements of McLendon, VA is not required to provide 
him with an examination in conjunction with his claims.  
Consequently, a VA medical examination is not necessary to 
decide the claims. The Board thus concludes that VA has no 
duty to assist that was unmet.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that he has sores on the back of the 
head and neck, acid reflux, urinary infection, and prostate 
cancer due to his military service, and in particular, to his 
exposure to Agent Orange while serving in Vietnam.  The Board 
notes that the Veteran has been variously diagnosed with 
folliculitis, actinic keratosis, and acne necrotica.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

Here, the record shows that the Veteran served as a rifleman 
and received the Vietnam Service Medal with bronze star, the 
Republic of Vietnam Cross of Gallantry with palm and frame, 
the Vietnam Campaign Medal with device, and the Combat Action 
Ribbon for his service in Vietnam.  Therefore, exposure to 
herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  
However, actinic keratosis, acne necrotica, and 
folliculitis-the skin diseases with which the Veteran has 
been variously diagnosed since service-are not noted under 
38 C.F.R. § 3.309 as having a positive association with 
herbicide exposure, nor are acid reflux or urinary infection 
so noted in the regulation.  The Board notes further that 
although prostate cancer is identified under 38 C.F.R. § 
3.309 as a disease having a positive association with 
herbicide exposure, the Veteran is not now and has never been 
diagnosed with prostate cancer.  Therefore, the Veteran's 
claimed skin disability, acid reflux, urinary infection, and 
prostate cancer are not presumed to be the result of in-
service disease or injury.  Further, the record does not 
contain medical evidence linking the Veteran's claimed sores 
on the back of the head and neck, acid reflux, urinary 
infection, or prostate cancer to herbicide exposure.  

The Board notes that the presumptive service connection 
procedure does not foreclose proof of direct service 
connection, and the claimant has a right to prove causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, the 
Veteran's service treatment records are completely silent as 
to complaints of or treatment for sores on the back of the 
head and neck, acid reflux, urinary infection, or prostate 
cancer, or any related symptomatology.  His December 1968 
entrance medical examination and his November 1970 separation 
medical examination both reveal findings of no abnormalities 
of the skin, gastrointestinal system, or genitourinary 
system, and the Veteran did not note any problems on his 
multiple reports of medical history completed during both his 
active service and his Reserve duty.  The Veteran contended 
in his April 2008 hearing before the undersigned Veterans Law 
Judge that he did not seek treatment for the claimed 
disabilities during service and in fact did not develop acid 
reflux and sores on his head and neck until approximately one 
year after service.  

Relevant post-service evidence first reflects treatment for a 
skin disability in November 2001.  A letter from the 
Veteran's private dermatologist reflects that the Veteran was 
assigned a diagnosis of actinic keratosis in November 2001 
and has received periodic treatment for actinic keratosis and 
acne necrotica since that time.  Similarly, treatment notes 
from the Hill Air Force Base outpatient clinic reflect that 
the Veteran has received treatment for folliculitis since 
November 2007.  These records also document the Veteran's 
complaints of esophageal reflux and use of over-the-counter 
medicines to treat the complaint, but no diagnosis of acid 
reflux or any gastrointestinal disability is noted in his 
records.  Regarding the Veteran's prostate cancer claim, the 
Board notes that the evidence shows that the Veteran 
underwent a prostate biopsy in September 2007 pursuant to 
testing that revealed elevated levels of prostate-specific 
antigen.  Biopsy testing revealed atrophy and chronic 
inflammatory changes of the prostate, but no cancer was 
found.  The physician noted that the Veteran was scheduled to 
undergo transurethral microwave thermal therapy to treat his 
impaired urinary function.  

At the Veteran's April 2008 hearing before the undersigned 
Veterans Law Judge, he stated that he believed his sores on 
the back of the head and neck, acid reflux, urinary 
infection, and prostate cancer to be related to his exposure 
to herbicides while serving on active duty in Vietnam.  He 
also reported that he first noted the sores and acid reflux 
approximately one year after his return from Vietnam.  He 
stated that he sought treatment in approximately 1975 for his 
skin disability but that records for that treatment were 
likely unavailable.  

Regarding the Veteran's claim for service connection for 
sores of the back of the head and neck, the Board has 
considered the evidence of record and finds that there is no 
competent evidence medically relating any current sores on 
the back of the head and neck to military service, including 
to in-service herbicide exposure.  Absent a medical opinion 
in the record of a relationship to military service in 
general, or specifically to exposure to herbicide agents 
during military service, the Veteran's claim for service 
connection for sores on the back of the head and neck must be 
denied.  

As noted above, the Veteran has reported that he first 
experienced sores on the back of the head and neck about a 
year after his separation from service.  The Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge (i.e., experiencing 
symptoms either in service or after service).  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any such symptoms experienced soon 
after service were a result of or worsened by any incident in 
service or were of a chronic nature to which any current 
disability is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
sores on the back of his head and neck continuously since 
soon after his separation from active duty, the Board finds 
persuasive that there is no medical evidence demonstrating 
that, before the November 2001 diagnosis of and treatment for 
actinic keratosis, the Veteran complained of sores on the 
back of his head and neck or any associated symptoms to any 
medical professional at any time since his separation from 
service. 

Thus, in this case, when weighing the evidence of record, the 
Board finds compelling the lack of any evidence etiologically 
linking the Veteran's current sores on the back of the head 
and neck, variously diagnosed as actinic keratosis, acne 
necrotica, and folliculitis, to military service.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such the 
relationship between sores on the back of the head and neck 
and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for sores on the back of the head and 
neck.  

Further, in this case, there is absent from the record 
competent medical evidence assigning the Veteran a diagnosis 
of urinary infection, acid reflux, or prostate cancer.  No 
medical professional provides findings or opinions to that 
effect, and, neither the Veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  The Board notes in particular that the 
Veteran's treating physician has noted specifically in a 
September 2007 letter that the Veteran has not been diagnosed 
with prostate cancer.  There is simply a lack of any medical 
evidence demonstrating that the Veteran has a current 
diagnosis of acid reflux, urinary infection, or prostate 
cancer.  See 38 C.F.R. § 3.303.  

As noted above, the Veteran has reported that his symptoms of 
acid reflux, urinary infection, and prostate cancer resulted 
from exposure to herbicides while in service.  The Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge (i.e., experiencing 
symptoms either in service or after service).  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any symptoms he currently experiences 
are attributable his time on active duty, including any 
exposure to herbicides while in service.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
acid reflux since soon after his separation from service, the 
Board finds persuasive that there is no notation in the 
record concerning any treatment for or diagnosis of acid 
reflux, urinary infection, or any associated symptoms or 
condition.  Further, the Board notes that although he has 
sought testing for prostate cancer, the Veteran was found not 
to have prostate cancer in September 2007 pursuant to 
prostate biopsy conducted by his private treating urologist 
and does not carry a current diagnosis of prostate cancer.

Thus, in this case, when weighing the evidence of record, the 
Board finds probative the fact that the Veteran has never 
been diagnosed with or treated for acid reflux, urinary 
infection, or prostate cancer at any time, either during or 
after service.  The Board looks particularly to the Veteran's 
private urologist's September 2007 letter, which specifically 
notes that the Veteran does not have prostate cancer.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as a 
current diagnosis for acid reflux, urinary infection, or 
prostate cancer, or the relationship between any current 
disability and military service.  See Bostain, 11 Vet. App. 
at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for acid reflux, urinary infection, 
and prostate cancer.  

The Board does not question that the Veteran was exposed to 
herbicides during service.  As noted above, the Veteran's 
exposure to herbicides is conceded, due to his combat history 
in Vietnam.  Nevertheless, under the circumstances-given the 
lack of a current diagnosis of or any evidence of medical 
treatment for acid reflux, urinary infection, or prostate 
cancer-the Board concludes that the greater weight of the 
evidence is against these claims.  Service connection for 
acid reflux, urinary infection, and prostate cancer is 
therefore not warranted.  The Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. § 1131.  In the absence of a current 
diagnosed disability, the claims for service connection 
cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


ORDER

Entitlement to service connection for sores on the back of 
the head and neck is denied.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for urinary infection is 
denied.

Entitlement to service connection for prostate cancer is 
denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for left knee 
degenerative joint disease with medial meniscus tear.

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as injuries he suffered during 
service or symptoms of a knee disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

Review of the Veteran's claims file reveals that the service 
treatment records are silent as to treatment for or 
complaints of a left knee disability during service.  Medical 
examinations conducted at both the Veteran's entrance into 
and separation from active duty document that the Veteran's 
lower extremities and musculoskeletal system were noted to be 
normal.  However, the Board notes that at the Veteran's 
November 1992 report of medical examination conducted during 
his Reserve service, the examiner recorded the Veteran's 
report that his "knee cap [was] sore"; the examiner 
diagnosed the Veteran with golf overuse syndrome of the right 
knee.  No problems with the left knee were noted at the time.  
Relevant post-service medical records consist of the 
Veteran's treatment for a left knee disability following a 
workplace injury.  Records from a February 2005 visit 
document that the Veteran complained that he hurt his left 
knee at work but had initially injured the knee while serving 
on active duty in Vietnam.  Magnetic resonance imagery of the 
left knee in August 2005 revealed a medial meniscus tear of 
the left knee with degenerative changes.  The Veteran's 
treatment provider recommended arthroscopic surgery to treat 
the medial meniscus tear, but no surgery appears to have been 
performed.  A letter from the Veteran's employer regarding a 
request for surgery for the left knee references his 
complaints of having initially injured the knee while serving 
on active duty.  Similarly, the Veteran stated in his April 
2008 hearing before the undersigned Veterans Law Judge that 
he injured the knee when he slipped while running up a hill 
during combat in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning the Veteran's 
current left knee disability and its relationship to service, 
the agency of original jurisdiction (AOJ) should arrange for 
the Veteran to undergo examination.  The examination should 
address the nature and etiology of any identified left knee 
disorder, and any medical opinion offered should be based 
upon consideration of the Veteran's complete documented 
history and assertions through review of the claims file.  
Such examination is needed to fully and fairly evaluate the 
claim for service connection.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008; Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).  The Board will therefore 
remand to afford the Veteran a VA examination in order to 
obtain a current diagnosis based on both examination and a 
thorough review of his claims file.  After reviewing the 
Veteran's claims file and conducting a physical examination, 
the examiner must offer an etiological opinion as to whether 
it is at least as likely as not (i.e., at least a 50 percent 
probability) that any current diagnosed knee disability was 
caused by or had its onset during the Veteran's active 
military service.  A full rationale must be provided for all 
opinions expressed.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's 
claimed left knee disability to be 
obtained.  The Veteran should also be 
invited to submit any pertinent 
evidence in his possession.  The AOJ 
should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

2.  After securing any additional 
records, the Veteran must be scheduled 
for a VA examination and must be 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) 
(2008).  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner, 
and the report of the examination must 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail.

With respect to each identified left knee 
disability, the examiner must provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability was caused by or had its onset 
during active military service.  A full 
rationale must be set forth for all 
opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
must re-adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


